Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022, has been entered.

Status of Claims
This Office Action is responsive to the request for continued examination filed January 10, 2022.
Claims 6, 13, and 21 have been previously canceled.
Claims 2, 7, and 22 have been canceled.
Claims 1, 8, and 15 have been amended.
Claims 3-5, 9-12, 14, and 16-20 are in their original or a previous presentation.
Claims 1, 3-5, 8-12, and 14-20 are currently pending and have been fully examined.

Allowable Subject Matter
Claim(s) 1, 3-5, 8-12, and 14-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

112 Rejections
Applicant’s arguments, see Remarks, filed January 10, 2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of the claims have been withdrawn. 

Prior Art Rejections
Applicant’s arguments and the amendments to the claims, see Remarks and Claims, filed January 10, 2022, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections of the claims have been withdrawn. 
It is determined that, based upon the claim amendments submitted as part of the request for continued examination, the claimed invention is no longer obvious over the prior art.
Based upon a search of claimed subject matter, the prior art that is most relevant to the clam limitations are: Johnson (US PG Pub. 2018/0153478), Edelson (US PG Pub. 2015/0332012), Rothman (US PG Pub. 2017/0124279), Cazares (US PG Pub. 2008/0162182), and McNeal (US Pat. 7,671,733).
The Johnson, Edelson, and Rothman references are relevant for the teachings that were cited in the most recent Office Action (Final Rejection, dated Sep. 10, 2021).
The McNeal reference teaches a system that processes alarms. Among the information used to process the alarms is an indication of the sensitivity of the alarm, which is described as referring “to the nature of the alarm as it applies to staff functional areas of responsibility and capability” (McNeal, col. 10, ln. 24-26). This is similar to the monitoring indication risk score of the present invention. However, though sensitivity may be similar, there is no indication that the sensitivity is based on a calculated number like the monitoring indication risk score of the present application, which is based on an event rate when the monitoring indication is identified (specification, par. [0060]).
McNeal also teaches the use of a priority score that is based on the equipment and is an indication of whether the alarms require a response (McNeal, col. 10, ln. 30-33). Additionally, the entries in a master table that list the priority ratings of the equipment also list the vendor of the equipment (See McNeal, col. 9, ln. 5-16; col. 12, ln. 1-4). However, this priority rating is not determined based on calculated historical outcomes, as recited in the claims. In order to teach that limitation, the combination would require further modification by the Cazares reference which can weight alarms by type based on historical data (Cazares, par. [0084]).
When considering these references in combination, one having ordinary skill in the art at the time of the application would not have found it obvious to combine these references in a way that would teach all the limitations of the claimed invention. Therefore, the claims are considered novel and nonobvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686